In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-228 CV

____________________


BEAUMONT INDEPENDENT SCHOOL DISTRICT, Appellant/Cross-Appellee


V.


JOHN ANDRUS AND STACEY ANDRUS,

INDIVIDUALLY AND a/n/f OF KARL RHONE, A MINOR,

AND KARL RHONE, Appellees/Cross-Appellants




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-176380




MEMORANDUM OPINION
	The appellant/cross-appellee, Beaumont Independent School District, and the
appellees/cross-appellants, John Andrus and Stacey Andrus, Individually and a/n/f of Karl
Rhone, a Minor, and Karl Rhone, filed a joint motion to dismiss this accelerated interlocutory
appeal.  The parties allege they have resolved all disputes and agreed to dismiss this appeal. 
The Court finds that the motion is voluntarily made by the parties through their attorneys of
record prior to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1). 



	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the incurring party.
	APPEAL DISMISSED.	
 

								____________________________
									HOLLIS HORTON
									           Justice

Opinion Delivered July 27, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.